Citation Nr: 0617731	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  02-07 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial evaluation greater than 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to January 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision from the Pittsburgh, Pennsylvania 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This case was previously remanded by the Board in August 2004 
and July 2005 for additional development.


FINDING OF FACT

1.  Diabetes mellitus is currently treated and controlled 
with insulin and a restricted diet; restriction in activities 
has not been shown to be related to diabetes or diabetic 
neuropathy.


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R.  § 3.321, 4.1, 4.3, 
4.7, 4.119, Diagnostic Code 7913 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case,  a July 2001 rating action granted service 
connection for diabetes mellitus, and a 20 percent rating was 
assigned.  The veteran disagreed with the rating assigned, 
and perfected his appeal in June 2002.  In correspondence 
dated in August 2004 and August 2005 he was notified of the 
provisions of the VCAA as they pertain to the issue of an 
increased rating for diabetes mellitus.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
veteran identified VA and private medical treatment records 
which the RO obtained.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess  v. Nicholson, 19 Vet. App. 
473 (2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because this 
claim is being denied notice regarding effective date is not 
applicable.  As indicated above, there has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with this claim would not cause any prejudice to 
the veteran.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

791
3
Diabetes mellitus
Ratin
g

Requiring more than one daily injection of 
insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational 
and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either 
progressive loss of weight and strength or 
complications that would be compensable if 
separately evaluated
100

Requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications 
that would not be compensable if separately 
evaluated
60

Requiring insulin, restricted diet, and regulation 
of activities
40

Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet
20

Manageable by restricted diet only
10
Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation. Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.
Note (2): When diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely for 
rating purposes.
38 C.F.R. §  4.119, Diagnostic Code 7913 (2005)

The veteran contends his diabetes mellitus currently warrants 
a disability evaluation in excess of 20 percent from the date 
of the award of service connection.  The Board has considered 
the veteran's contentions, but finds however, that the 
preponderance of the evidence is against the claim.  

In order to warrant the next higher rating of 40 percent, the 
medical evidence must show that the veteran is required to 
use insulin; adhere to dietary restrictions; and regulate his 
activities.  The cumulative medical reports and examinations, 
submitted in connection with the claim, clearly show the 
veteran is required to take insulin twice daily and adhere to 
a restricted diet of no more than 1,800 calories per day.  
Therefore, at issue is whether the veteran's diabetes 
requires regulation of his activities.  If the medical 
evidence shows such to be the case, then at a minimum, he 
would be entitled to the next higher rating, which is 40 
percent.  Regulation of activities is defined by VA 
regulations as the "avoidance of strenuous occupational or 
recreational activities."  

VA outpatient treatment records dated between September 1999 
and October 2005 show a long reported history of pain in the 
veteran's upper and lower extremities.  This discomfort has 
included numbness, shooting pains and tingling at times.  
These records also show that the veteran's medical history 
includes a diagnosis of Lyme Disease.  A September 1999 VA 
outpatient progress note reflects the veteran's report of not 
being very active due to his back.  He also reported that he 
did not exercise due to the pain.  The diagnostic impression 
at that time indicated degenerative joint disease.  In 
February 2000, he complained of memory, balance and back 
problems, with limited activity due to this.  A March 2000 
record shows a diagnosis of chronic osteoarthritis, 
degenerative joint disease cervical and lumbar spine, with 
spinal stenosis and neural foramen narrowing.  An October 
2000 VA outpatient record shows the veteran had cervical and 
lumbosacral osteoarthritis and chronic pain syndrome.  

Included in the claims file are June 2002 and January 2003 
letters from V. S. L., MD stating that the veteran must 
restrict his activitiesdue to his diabetes which causes him 
to suffer cramping pains of the legs, arms and soles of his 
feet.  However, in a July 2001 letter from V. S. L., MD 
submitted in connection with the claim, he recommends that 
the veteran exercise to improve his diabetic condition.  
Moreover, a July 2001 progress note of his indicates that he 
encouraged the veteran to exercise to improve his diabetes.  
The Board observes that V. S. L., MD provides inconsistent 
opinions regarding whether the veteran should restrict his 
activities due to the diabetes mellitus.  He also did not 
have access to the veteran's claims file when making this 
determination.  Thus, his opinion is of less probative value 
than of the VA examiners who provided detailed explanations 
of their findings and had the opportunity to review the 
veteran's claims file.

The Board notes that the veteran suffers from pain associated 
with degenerative joint disease of several of his major 
joints and his back that have caused a restriction in his 
activities.  The diabetes, however, has produced no specific 
systemic complications or activity restrictions.  The veteran 
underwent a VA examination in June 2003 where he complained 
of neuropathic pain throughout his body, exacerbated by 
physician activity.  He reported not being able to walk more 
than 25 feet without having to stop and rest.  He uses a cane 
with an arm support, primarily for his knees.  It was noted 
though, that these neuropathic pains were more than likely 
not secondary to diabetes.  At a VA examination in September 
2003, the veteran reported a several year history of diffuse 
parathesias involving his lower, upper extremities, face and 
tongue.  After a physical examination and diagnostic testing 
it was determined that he exhibited carpal tunnel syndrome 
and there was no electro- diagnostic evidence of peripheral 
polyneuropathy.  

The veteran underwent two additional VA examinations in 
December 2004 and November 2005.  At the December 2004 
examination it was again noted that the veteran walks with a 
cane due to the weakness in his lower extremities, and that 
he does have a restriction in his activities.  This finding 
was determined to be incomplete and in a May 2005 Board 
remand decision, the examiner was asked to clarify his 
previous finding.  Thereafter, in November 2005, the examiner 
submitted an addendum which stated that the current 
limitation of the veteran's activities could not be directly 
attributed to his diabetes.  Although some of his present 
symptoms were suggestive of diabetic neuropathy, diabetic 
neuropathy was not supported by findings upon the physical 
examination.  He noted that the EMG performed in 1999 was 
also negative for peripheral polyneuropathy and a repeat EMG 
was unlikely to show results different from that study, based 
on the physical findings.  The opinion further explained that 
the current restriction of activities may be due to spinal 
problems; but even if a MRI of the spine shows spinal 
abnormalities they would not be attributed to diabetes.  

On the basis of the foregoing, absent a finding that the 
veteran's diabetes mellitus results in a regulation of his 
activities, which would then entitle him to a 40 percent 
rating, the Board finds that a 20 percent disability rating, 
and no higher, is warranted for diabetes mellitus.  

The evidence likewise does not support a 60 percent 
disability rating assignment.  A 60 percent evaluation 
requires evidence of regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider.  However, the evidence shows the 
veteran has never been hospitalized for ketoacidosis and has 
not had problems with hypoglycemic reactions; and has not 
experienced a progressive loss of weight.  Absent such 
findings, a 60 disability rating is not warranted.  

Finally, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the evaluation period.  38 C.F.R. § 
3.321(b)(1).  In this regard, the Board notes that the 
veteran's diabetes mellitus has not necessitated frequent 
periods of hospitalization and there is no objective evidence 
that it has resulted in marked interference with his 
employment.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990). 




ORDER

A disability rating in excess of 20 percent for diabetes is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


